NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted June 20, 2013*
                                  Decided June 21, 2013

                                          Before

                          RICHARD D. CUDAHY, Circuit Judge 

                               ILANA DIAMOND ROVNER, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

No. 12‐1567

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Southern District of Indiana,
                                                   Indianapolis Division.

       v.                                          No. 1:98‐CR‐00121‐003

CHRISTOPHER L. HARRIS,                             Sarah Evans Barker,
     Defendant‐Appellant.                          Judge.

                                          ORDER




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. The appeal is thus submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐1567                                                                               Page 2

        Christopher Harris pleaded guilty in 1999 to conspiracy to possess and distribute
powder and crack cocaine, 21 U.S.C. §§ 846, 841(a)(1)(A)(ii). The drug operation spanned
from California to New York, and Harris transported substantial quantities of cocaine
during his three‐year involvement. His criminal history includes convictions for possessing
cocaine, robbery, and resisting arrest. The district court sentenced him to 300 months’
imprisonment and imposed a fine and special assessment totaling $2,100. While in prison,
Harris has been disciplined for—among other infractions—threatening prison staff with
bodily harm, fighting with another inmate, and possessing postage stamps worth more than
$1,000. 

       After the United States Sentencing Commission retroactively lowered the base
offense level for most crack offenses, see generally U.S.S.G. app. C, vol. III, at 391–98, 417–21
(Amendments 750, 759), Harris moved the district court to reduce his sentence, see 18 U.S.C.
§ 3582(c)(2). The court determined that Harris was eligible for a sentence reduction but
denied the motion because of his postsentencing conduct and the danger to the community
that early release would pose. Harris filed a notice of appeal from that ruling.

        The issue he has briefed, however, has nothing to do with the decision on his
§ 3582(c)(2) motion. Harris instead discusses the district court’s denial of an unrelated
motion to discharge purported monetary penalties totaling between $4 million and $8
million. That order was entered more than a month after Harris filed his notice of appeal, so
the issue is not properly before us. See United States v. Hoover, 240 F.3d 593, 595 (7th Cir.
2001); United States v. Dennis, 902 F.2d 591, 592–93 (7th Cir. 1990). Moreover, Harris’s
contention that the government is holding him in prison because he owes millions of dollars
in monetary penalties is the same frivolous claim he made in other appeals that we already
have dismissed. See United States v. Harris, Nos. 12‐3744, 13‐1312 & 13‐1395 (7th Cir. Mar. 18,
2013) (imposing filing restriction and $500 sanction for pursuing frivolous appeals).

        Although Harris has attached to his opening brief a copy of the order denying his
motion for a reduced sentence, he makes no discernable argument about that ruling. We
construe pro se filings liberally, but since Harris has not articulated any reason why the
district court’s decision should be overturned, we dismiss the appeal. See FED. R. APP. P.
28(a)(9); United States v. Morris, 259 F.3d 894, 898 (7th Cir. 2001); Anderson v. Hardman, 241
F.3d 544, 545 (7th Cir. 2001).

                                                                                    DISMISSED.